 Case: 4:20-cv-00060-JAR Doc. #: 28 Filed: 02/06/20 Page: 1 of 31 PageID #: 144



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI

KIMBERLY M. GARDNER,                   )
                                       )
      Plaintiff,                       )
                                       )                      Cause No.:     4:20-CV-00060
v.                                     )
                                       )
JEFFREY ROORDA and                     )
ST. LOUIS POLICE OFFICER’S ASSOCIATION )
FRATERNAL ORDER OF POLICE LODGE 68, )
                                       )
      Defendants.                      )

    DEFENDANTS ST. LOUIS POLICE OFFICER’S ASSOCIATION, FRATERNAL
     ORDER OF POLICE LODGE 68 AND JEFFREY ROORDA’S ANSWER TO
                         PLAINTIFF’S PETITION

       COME NOW Defendants St. Louis Police Officer’s Association, Fraternal Order of

Police Lodge 68 and Jeffrey Roorda, by and through counsel, and for their Answer to Plaintiff’s

Petition states as follows:

   1. Plaintiff’s Complaint fails to state facts sufficient to constitute a claim upon which relief

       may be granted, and therefore, the same should be dismissed at Plaintiff’s cost.

   2. All allegations and averments contained in Plaintiff’s Complaint are hereby denied unless

       specifically admitted or otherwise addressed herein.

                                           INTRODUCTION

   3. In response to Plaintiff’s introduction, the answering Defendants state that the numbered

       Paragraphs 1-11, therein, purport to state legal conclusions and argumentative summary

       of the allegations in the Complaint to which no response is required. However, to the

       extent that the statements contained therein may be construed to allege a claim or cause

       of action against the answering Defendants, the same are denied.




                                                 1
Case: 4:20-cv-00060-JAR Doc. #: 28 Filed: 02/06/20 Page: 2 of 31 PageID #: 145



                                              PARTIES

  4. As to Paragraph 12 of the Complaint, the answering Defendants admit Paragraph 12.

  5. As to Paragraph 13, the answering Defendants admit Paragraph 13.

  6. As to Paragraph 14, the answering Defendants assert that the St. Louis Police Officer’s

     Association is a non-profit corporation duly organized under the laws of the State of

     Missouri. The St. Louis Police Officer’s Association has approximately 1,100 members

     out of a Department of less than 1,200 commissioned police officers. In addition, the St.

     Louis Police Officer’s Association is the elected and recognized bargaining unit of

     members of the St. Louis Metropolitan Police Department.

  7. The answering Defendants response to Paragraph 15, Jeffrey Roorda is the business

     manager of the St. Louis Police Officer’s Association. All other allegations and

     averments are denied.

  8. As to Paragraph 16, the answering Defendants are without sufficient information to either

     admit or deny the allegations and, therefore, at this time, they are denied.

  9. As to Paragraph 17, the answering Defendants are without sufficient information to either

     admit or deny the allegations and, therefore, at this time, they are denied.

  10. As to Paragraph 18, the answering Defendants are without sufficient information to either

     admit or deny the allegations and, therefore, at this time, they are denied.

  11. As to Paragraph 19, the answering Defendants are without sufficient information to either

     admit or deny the allegations and, therefore, at this time, they are denied.

                              JURISDICTION AND VENUE

  12. As to Paragraph 20, the answering Defendants deny the allegations and averments.

  13. As to Paragraph 21, the answering Defendants deny the allegations and averments.




                                               2
Case: 4:20-cv-00060-JAR Doc. #: 28 Filed: 02/06/20 Page: 3 of 31 PageID #: 146



                               FACTUAL ALLEGATIONS

  14. As to Paragraph 22, the answering Defendants admit Paragraph 22 on information and

     belief.

  15. As to Paragraph 23 of the Complaint, the answering Defendants state that the allegations

     and averments made and contained therein do not purport to state facts or a cause of

     action against the answering Defendants, and therefore no response is required. However,

     to the extent that the allegations and averments made and contained therein may be

     construed to allege a claim or a cause of action against the answering Defendants, the

     same are specifically and generally denied as to each and every paragraph.

  16. As to Paragraph 24 of the Complaint, the answering Defendants state that the allegations

     and averments made and contained therein do not purport to state facts or a cause of

     action against the answering Defendants, and therefore no response is required. However,

     to the extent that the allegations and averments made and contained therein may be

     construed to allege a claim or a cause of action against the answering Defendants, the

     same are specifically and generally denied as to each and every paragraph.

  17. As to Paragraph 25 of the Complaint, the answering Defendants state that the allegations

     and averments made and contained therein do not purport to state facts or a cause of

     action against the answering Defendants, and therefore no response is required. However,

     to the extent that the allegations and averments made and contained therein may be

     construed to allege a claim or a cause of action against the answering Defendants, the

     same are specifically and generally denied as to each and every paragraph.

  18. As to Paragraph 26 of the Complaint, the answering Defendants state that the allegations

     and averments made and contained therein do not purport to state facts or a cause of




                                              3
Case: 4:20-cv-00060-JAR Doc. #: 28 Filed: 02/06/20 Page: 4 of 31 PageID #: 147



     action against the answering Defendants, and therefore no response is required. However,

     to the extent that the allegations and averments made and contained therein may be

     construed to allege a claim or a cause of action against the answering Defendants, the

     same are specifically and generally denied as to each and every paragraph.

  19. As to Paragraph 27 of the Complaint, the answering Defendants state that the allegations

     and averments made and contained therein do not purport to state facts or a cause of

     action against the answering Defendants, and therefore no response is required. However,

     to the extent that the allegations and averments made and contained therein may be

     construed to allege a claim or a cause of action against the answering Defendants, the

     same are specifically and generally denied as to each and every paragraph.

  20. As to Paragraph 28 of the Complaint, the answering Defendants state that the allegations

     and averments made and contained therein do not purport to state facts or a cause of

     action against the answering Defendants, and therefore no response is required. However,

     to the extent that the allegations and averments made and contained therein may be

     construed to allege a claim or a cause of action against the answering Defendants, the

     same are specifically and generally denied as to each and every paragraph.

  21. As to Paragraph 29 of the Complaint, the answering Defendants state that the allegations

     and averments made and contained therein do not purport to state facts or a cause of

     action against the answering Defendants, and therefore no response is required. However,

     to the extent that the allegations and averments made and contained therein may be

     construed to allege a claim or a cause of action against the answering Defendants, the

     same are specifically and generally denied as to each and every paragraph.




                                              4
Case: 4:20-cv-00060-JAR Doc. #: 28 Filed: 02/06/20 Page: 5 of 31 PageID #: 148



  22. As to Paragraph 30 of the Complaint, the answering Defendants state that the allegations

     and averments made and contained therein do not purport to state facts or a cause of

     action against the answering Defendants, and therefore no response is required. However,

     to the extent that the allegations and averments made and contained therein may be

     construed to allege a claim or a cause of action against the answering Defendants, the

     same are specifically and generally denied as to each and every paragraph.

  23. As to Paragraph 31 of the Complaint, the answering Defendants state that the allegations

     and averments made and contained therein do not purport to state facts or a cause of

     action against the answering Defendants, and therefore no response is required. However,

     to the extent that the allegations and averments made and contained therein may be

     construed to allege a claim or a cause of action against the answering Defendants, the

     same are specifically and generally denied as to each and every paragraph.

  24. As to Paragraph 32, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  25. As to Paragraph 33, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a




                                              5
Case: 4:20-cv-00060-JAR Doc. #: 28 Filed: 02/06/20 Page: 6 of 31 PageID #: 149



     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  26. As to Paragraph 34, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  27. As to Paragraph 35, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  28. As to Paragraph 36, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  29. As to Paragraph 37, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that




                                              6
Case: 4:20-cv-00060-JAR Doc. #: 28 Filed: 02/06/20 Page: 7 of 31 PageID #: 150



     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  30. As to Paragraph 38, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  31. As to Paragraph 39, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  32. As to Paragraph 40, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  33. As to Paragraph 41, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the




                                              7
Case: 4:20-cv-00060-JAR Doc. #: 28 Filed: 02/06/20 Page: 8 of 31 PageID #: 151



     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  34. As to Paragraph 42, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  35. As to Paragraph 43, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  36. As to Paragraph 44, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.




                                              8
Case: 4:20-cv-00060-JAR Doc. #: 28 Filed: 02/06/20 Page: 9 of 31 PageID #: 152



  37. As to Paragraph 45, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  38. As to Paragraph 46, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  39. As to Paragraph 47, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  40. As to Paragraph 48, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a




                                              9
Case: 4:20-cv-00060-JAR Doc. #: 28 Filed: 02/06/20 Page: 10 of 31 PageID #: 153



     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  41. As to Paragraph 49, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  42. As to Paragraph 50, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  43. As to Paragraph 51, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  44. As to Paragraph 52, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that




                                             10
Case: 4:20-cv-00060-JAR Doc. #: 28 Filed: 02/06/20 Page: 11 of 31 PageID #: 154



     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  45. As to Paragraph 53, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  46. As to Paragraph 54, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  47. As to Paragraph 55, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  48. As to Paragraph 56, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the




                                             11
Case: 4:20-cv-00060-JAR Doc. #: 28 Filed: 02/06/20 Page: 12 of 31 PageID #: 155



     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  49. As to Paragraph 57, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  50. As to Paragraph 58, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  51. As to Paragraph 59, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.




                                             12
Case: 4:20-cv-00060-JAR Doc. #: 28 Filed: 02/06/20 Page: 13 of 31 PageID #: 156



  52. As to Paragraph 60, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  53. As to Paragraph 61, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  54. As to Paragraph 62, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  55. As to Paragraph 63, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a




                                             13
Case: 4:20-cv-00060-JAR Doc. #: 28 Filed: 02/06/20 Page: 14 of 31 PageID #: 157



     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  56. As to Paragraph 64, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  57. As to Paragraph 65, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  58. As to Paragraph 66, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  59. As to Paragraph 67, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that




                                             14
Case: 4:20-cv-00060-JAR Doc. #: 28 Filed: 02/06/20 Page: 15 of 31 PageID #: 158



     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  60. As to Paragraph 68, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  61. As to Paragraph 69, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  62. As to Paragraph 70, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  63. As to Paragraph 71, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the




                                             15
Case: 4:20-cv-00060-JAR Doc. #: 28 Filed: 02/06/20 Page: 16 of 31 PageID #: 159



     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  64. As to Paragraph 72, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  65. As to Paragraph 73, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  66. As to Paragraph 74, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.




                                             16
Case: 4:20-cv-00060-JAR Doc. #: 28 Filed: 02/06/20 Page: 17 of 31 PageID #: 160



  67. As to Paragraph 75, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  68. As to Paragraph 76, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  69. As to Paragraph 77, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  70. As to Paragraph 78, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a




                                             17
Case: 4:20-cv-00060-JAR Doc. #: 28 Filed: 02/06/20 Page: 18 of 31 PageID #: 161



     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  71. As to Paragraph 79, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  72. As to Paragraph 80, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  73. As to Paragraph 81, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  74. As to Paragraph 82, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore no response is required. However, to the extent that




                                             18
Case: 4:20-cv-00060-JAR Doc. #: 28 Filed: 02/06/20 Page: 19 of 31 PageID #: 162



     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  75. As to Paragraph 83, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore, no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  76. As to Paragraph 84, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore, no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  77. As to Paragraph 85, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore, no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  78. As to Paragraph 86, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the




                                             19
Case: 4:20-cv-00060-JAR Doc. #: 28 Filed: 02/06/20 Page: 20 of 31 PageID #: 163



     answering Defendants, and therefore, no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  79. As to Paragraph 87, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore, no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  80. As to Paragraph 88, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore, no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  81. As to Paragraph 89, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore, no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.




                                             20
Case: 4:20-cv-00060-JAR Doc. #: 28 Filed: 02/06/20 Page: 21 of 31 PageID #: 164



  82. As to Paragraph 90, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore, no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  83. As to Paragraph 91, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore, no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  84. As to Paragraph 92, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore, no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  85. As to Paragraph 93, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore, no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a




                                             21
Case: 4:20-cv-00060-JAR Doc. #: 28 Filed: 02/06/20 Page: 22 of 31 PageID #: 165



     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  86. As to Paragraph 94, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore, no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  87. As to Paragraph 95, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore, no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  88. As to Paragraph 96, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore, no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  89. As to Paragraph 97, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore, no response is required. However, to the extent that




                                             22
Case: 4:20-cv-00060-JAR Doc. #: 28 Filed: 02/06/20 Page: 23 of 31 PageID #: 166



     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  90. As to Paragraph 98, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore, no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  91. As to Paragraph 99, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore, no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  92. As to Paragraph 100, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore, no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  93. As to Paragraph 101, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the




                                             23
Case: 4:20-cv-00060-JAR Doc. #: 28 Filed: 02/06/20 Page: 24 of 31 PageID #: 167



     answering Defendants, and therefore, no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  94. As to Paragraph 102, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore, no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  95. As to Paragraph 103, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore, no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

  96. As to Paragraph 104, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore, no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.




                                             24
Case: 4:20-cv-00060-JAR Doc. #: 28 Filed: 02/06/20 Page: 25 of 31 PageID #: 168



  97. As to Paragraph 105, the answering Defendants state that the allegations and averments

     made and contained therein do not purport to state facts or a cause of action against the

     answering Defendants, and therefore, no response is required. However, to the extent that

     the allegations and averments made and contained therein may be construed to allege a

     claim or a cause of action against the answering Defendants, the same are specifically

     and generally denied as to each and every paragraph.

                                       CAUSES OF ACTION

                                              COUNT I

  98. As to Paragraph 106, the answering Defendants incorporate by reference their responses

     to Paragraph 1-97 as if fully set forth herein.

  99. As to Paragraph 107, the answering Defendants are without sufficient information or

     belief to either admit or deny the allegations contained in Paragraph 107.

 100. As to Paragraph 108, the answering Defendants deny the allegations and averments made

    and contained in Paragraph 108.

 101. As to Paragraph 109, the answering Defendants deny the allegations and averments made

     and contained in Paragraph 109.

 102. As to Paragraph 110, the answering Defendants deny the allegations and averments made

     and contained in Paragraph 110.

 103. As to Paragraph 111, the answering Defendants deny the allegations and averments made

     and contained in Paragraph 111.




                                               25
Case: 4:20-cv-00060-JAR Doc. #: 28 Filed: 02/06/20 Page: 26 of 31 PageID #: 169



                                         COUNT II

 104. As to Paragraph 112, the answering Defendants incorporate by reference their responses

     to Paragraphs 1through 26 as though fully set forth herein.

 105. As to Paragraph 113, these paragraphs do not purport to allege a claim or cause of action

     against the answering Defendants and therefore no response is required. However, to the

     extent that those allegations and averments may be construed to allege a claim or cause of

     action against the answering Defendants, the same are denied.

 106. As to Paragraph 114, these paragraphs do not purport to allege a claim or cause of action

     against the answering Defendants and therefore no response is required. However, to the

     extent that those allegations and averments may be construed to allege a claim or cause of

     action against the answering Defendants, the same are denied.

 107. As to Paragraph 115, these paragraphs do not purport to allege a claim or cause of action

     against the answering Defendants and therefore no response is required. However, to the

     extent that those allegations and averments may be construed to allege a claim or cause of

     action against the answering Defendants, the same are denied.

 108. As to Paragraph 116, these paragraphs do not purport to allege a claim or cause of action

     against the answering Defendants and therefore no response is required. However, to the

     extent that those allegations and averments may be construed to allege a claim or cause of

     action against the answering Defendants, the same are denied.

 109. As to Paragraph 117, these paragraphs do not purport to allege a claim or cause of action

     against the answering Defendants and therefore no response is required. However, to the

     extent that those allegations and averments may be construed to allege a claim or cause of

     action against the answering Defendants, the same are denied.




                                             26
Case: 4:20-cv-00060-JAR Doc. #: 28 Filed: 02/06/20 Page: 27 of 31 PageID #: 170



  110. As to Paragraph 118, these paragraphs do not purport to allege a claim or cause of action

       against the answering Defendants and therefore no response is required. However, to the

       extent that those allegations and averments may be construed to allege a claim or cause of

       action against the answering Defendants, the same are denied.

  111. The answering Defendants assert that allegations and averments made and contained in

       Count II are hereby denied unless specifically admitted or otherwise addressed herein.

                                             COUNT III

  112. As to Paragraph 119, the answering Defendants incorporate by reference their responses

       to Paragraphs 1 through 111 as though fully set forth herein.

  113. Count III does not purport to allege a claim or cause of action against the answering

       Defendants, and therefore, as to Paragraphs 120, 121, and 122, no response is required.

       However, to the extent that those allegations and averments may be construed to allege a

       claim or cause of action against the answering Defendants, the same are denied.

       Answering further, all allegations and averments made and contained in Count III of this

       Complaint are hereby denied unless specifically admitted or otherwise addressed herein.



                                   AFFIRMATIVE DEFENSES

114.   In further answer to Plaintiff’s Complaint, and by way of affirmative defense, the

       answering Defendants state that the Plaintiff’s complaint fails to state facts sufficient to

       constitute a cause of action and fails to state a claim upon which relief can be granted

       such that the same should be dismissed at Plaintiff’s cost.

115.   In further answer to Plaintiff’s Complaint and by way of affirmative defense, the

       answering Defendants state that the Plaintiff’s claims herein are barred, in whole or in




                                                 27
Case: 4:20-cv-00060-JAR Doc. #: 28 Filed: 02/06/20 Page: 28 of 31 PageID #: 171



       part, because the alleged acts complained of herein are the free exercise of the

       Defendant’s First Amendment rights.

116.   In further answer to Plaintiff’s Complaint and by way of affirmative defense, the

       answering Defendants state that any of Plaintiff’s constitutional claims based upon the

       doctrine of respondeat superior or vicarious liability fail to state a claim upon which

       relief can be granted and should be dismissed at Plaintiff’s cost.

117.   In further answer to Plaintiff’s Complaint and by way of affirmative defense, the

       answering Defendants specifically denying Plaintiff’s rights were violated states that

       Plaintiff’s alleged injuries or damages, if any, were a direct and proximate result of the

       intentional and/or negligent acts and/or omissions of the Plaintiff, or the negligence and

       acts of others over whom the answering Defendants have no control, such that the

       principles of comparative or contributory fault and/or negligence and/or sole cause

       should be applied, and deny or diminish any recovery by Plaintiff as against answering

       Defendant.

  118. In further answer to Plaintiff’s Complaint and by way of affirmative defense, the

       answering Defendants specifically deny that Plaintiff’s rights were violated. Plaintiff’s

       claims herein are barred and should therefore be denied.

119. In further answer to Plaintiff’s Complaint and by way of affirmative defense, to the

       extent that Plaintiff attempts to seek punitive damages against the answering Defendants,

       the answering Defendants state and allege that the Plaintiff is not entitled to any punitive

       damage award against them for any one or more of the following reasons:




                                                28
Case: 4:20-cv-00060-JAR Doc. #: 28 Filed: 02/06/20 Page: 29 of 31 PageID #: 172



     a. The standards by which Defendants conduct is to be determined and alleged by

        Plaintiff is vague and wholly arbitrary, and as such, deny due process in the violation

        of the Fifth and Fourteenth Amendments of the United States Constitution;

     b. The standard for determine the amount and/or subsequent imposition of punitive

        damages are vague, supply no notice to the Defendants of the potential repercussions

        of the alleged conduct and are subject to the unbridled discretion of the fact finder,

        thereby denying due process under the Fifth and Fourteenth Amendments of the

        United States Constitution;

     c. Plaintiff’s request for punitive damages is criminal in nature and the rights given

        Defendants in criminal proceedings under the Fifth, Sixth, Eighth, and Fourteenth

        Amendments of the United State Constitution are applicable;

     d. Plaintiff’s request for punitive damages constitute a request for and/or imposition of

        excessive fines in violation of the Eighth Amendment of the United States

        Constitution;

     e. Plaintiff’s request for punitive damages constitutes cruel and unusual punishment in

        violation of the Eighth Amendment of the United States Constitution;

     f. Plaintiff’s request for punitive damages constitutes a denial of equal protection of the

        law in violation of the Fifth and Fourteenth Amendments of the United States

        Constitution in that Defendants’ wealth or net worth may be considered by a

        factfinder in determining the award of damages in a punitive damage award;

     g. Plaintiff’s request for punitive damages cannot protect Defendants against multiple

        punishments for the same alleged wrong, thereby denying due process under the Fifth

        and Fourteenth Amendments of the United States Constitution;




                                             29
Case: 4:20-cv-00060-JAR Doc. #: 28 Filed: 02/06/20 Page: 30 of 31 PageID #: 173



      h. An award of punitive damages would violate the Defendants’ due process rights

          under of the United States Constitution as well as being in violation of the United

          Supreme Court decision in Pacific Mutual Life Insurance Company v. Haslip, 499

          U.S. 1 (1991);

      i. An award of punitive damages would violate provisions of the Constitution of the

          United States, including Article I, Section 8;

      j. An award of punitive damages would violate provisions of the Constitution of the

          United States, including Article I, Section 9;

      k. An award of punitive damages would violate provisions of the Constitution of the

          United States, including Article I, Section 10;

      l. An award of punitive damages would violate provisions of the Constitution of the

          United States, including Article III, Section 2;

      m. An award of punitive damages would violate the provisions of §1945 Constitution of

          Missouri, including, but not limited to, Article I, Bill of Rights, Section 2, 10, 13, 19,

          21, and 22.

 120. In further answer to Plaintiff’s Complaint and by way of affirmative defense, the

      answering Defendants state that the Plaintiff’s alleged damages, all such damages being

      denied, should be denied or diminished due to Plaintiff’s failure to mitigate damages.

121. Answering Defendants incorporate by reference, each and every applicable affirmative

      defense asserted by any other co-Defendant.

122. Answering Defendants reserve the right to assert and plead additional affirmative

      defenses when facts supporting the affirmative defenses become known and available to

      them.




                                                30
Case: 4:20-cv-00060-JAR Doc. #: 28 Filed: 02/06/20 Page: 31 of 31 PageID #: 174



   WHEREFORE, having fully answered COUNTS I, II and III of the Complaint, the

answering Defendants pray that this Court enter judgment in favor of the Defendant St. Louis

Police Officer’s Association, Fraternal Order of Police Lodge 68 and Jeffrey Roorda, award

Defendants their costs and reasonable attorney’s fees pursuant to 42 U.S.C. 1988(b), and grant

Defendants such further relief as the Court deems proper.

                                                     BRUNTRAGER & BILLINGS, P.C.

                                                      /s/ Neil J. Bruntrager
                                                     Neil J. Bruntrager #29688
                                                     Attorney for Defendant
                                                     225 S. Meramec Ave., Suite 1200
                                                     St. Louis, Missouri 63105
                                                     646-0066 Fax 646-0065
                                                     Email: njbatty@aol.com

                                                     MILLIKAN WRIGHT, LLC

                                                      /s/ Brian Milliken
                                                      Brian Milliken # 50900
                                                      Attorney for Defendant
                                                      Millikan Wright, LLC
                                                      12180 Old Big Bend Road
                                                      St. Louis, MO 63122
                                                      314-621-0622
                                                     Email:bmillikan@millikanwright.com


                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 6th day of February 2020 the foregoing Answer was filed

electronically with the Clerk of Court to be served by operation of the Court’s electronic filing

system upon all attorneys of record.


                                                     _/s/ Neil J. Bruntrager__




                                                31
